— Judgment, Supreme Court, New York County (Peter Tom, J.), entered January 29, 1992, which, after a non-jury trial, dismissed plaintiffs complaint and granted judgment to defendant, after an offset of an amount established by plaintiff as being owed to it, on its counterclaim in the amount of $25,381.49, unanimously affirmed, with costs.
In this action for breach of contract arising out of the sale of certain goods, the damages sustained by defendant were properly based on the loss which defendant sustained as a result of the defective goods manufactured and sold by plaintiff and the related incidental and consequential damages (UCC 2-714, 2-715; see, Emerald Painting v PPG Indus., 99 AD2d 891). We also note that a review of the evidence demonstrates that the judgment is not against the weight of the evidence. Finally, the time sheets at issue were appropriately admitted into evidence pursuant to CPLR 4518 (a). Concur— Murphy, P. J., Carro, Ellerin and Ross, JJ.